Smith, C. J.,
delivered the opinion of the court.
*437This is an appeal from a conviction for murder, followed by a death sentence.
There is no merit in any of the assignments of error, only one of which will he here specifically noticed.
The appellant introduced no evidence, and it appears from a special bill of exceptions that a privately employed counsel, who was assisting the district attorney •in the prosecution, used the following language in his argument to the jury:
“There are no eyewitnesses in this case, but Diamond House is responsible for that. There are two people living now who know how this happened. One of them came and told you.”
Assuming for the sake of the argument that counsel for the appellant are correct in their contention that this language is a comment on the appellant’s failure to testify, and violates section 1918, Code of 1906 (sec. tion 1578, Hemingway’s Code), nevertheless we cannot reverse therefor for the reason that the appellant could not have been prejudiced thereby. His guilt is manifest from the evidence, and the jury could not, under their oaths, have arrived at any verdict other than one of guilty. Wells v. State, 96 Miss. 500, 51 So. 209.
Affirmed, and Friday, the 26th day of March, 1920, fixed as the day for the execution of the sentence.

Affirmed.